Citation Nr: 0730182	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served during World War II with service in the 
Commonwealth Army of the Philippines, as a recognized 
guerilla, from November 1942 to March 1945 and in the Regular 
Philippine Army from December 1945 to March 1946.  The 
veteran died in June 1986.  The appellant is advancing her 
appeal as the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied reopening a 
claim for service connection for the cause of the veteran's 
death.  Irrespective of the RO's determination, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The appellant's claim of service connection for the cause 
of the veteran's death was denied by the Board in May 2004.  

2.  Since the May 2004 denial by the Board, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.





CONCLUSION OF LAW

The Board's May 2004 decision is final, and the evidence 
received since the Board's May 2004 decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Historically, in this case, the appellant initially applied 
for service connection for the cause of the veteran's death 
in April 2002.  The RO denied her claim in October 2002 on 
the basis that service connection for the cause of the 
veteran's death was not shown by the evidence of record.  The 
appellant appealed to the Board; her claim was denied in May 
2004.  The Board found there was no evidence establishing 
that the veteran's pulmonary tuberculosis was incurred in 
service or had manifested to a compensable degree within the 
three year presumptive period after service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  The Board decision is final.  
38 U.S.C.A. § 7104(b), 20.1100 (2007).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the appellant filed her claim to reopen in August 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

Section 5108 provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, a 
claim for benefits that is denied by the Board cannot be 
reopened unless it meets the criteria set forth by 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board has carefully considered the evidence of record and 
finds that the evidence is not new and material.

At the time of the Board's prior decision, the evidence of 
record consisted of various private medical records and 
service administrative and medical records.  Other evidence 
included a joint affidavit prepared by two individuals, a 
copy of a marriage certificate, and the death certificate of 
the veteran, which shows that he died as a result of advanced 
pulmonary tuberculosis.

Since the May 2004 Board decision, the appellant has 
submitted two new pieces of evidence.  First, she submitted 
an affidavit signed by a private individual.   This 
individual stated that the veteran was treated for many 
ailments, including pulmonary tuberculosis, while in service.  
The statement is dated September 2004.  The appellant also 
submitted another affidavit dated September 2005, signed by 
two individuals, also stating that the veteran was treated 
for many ailments while in service, including pulmonary 
tuberculosis.  One of these individuals also signed the 
September 2004 affidavit.  Neither of these individuals are 
physicians.  

The evidence is new, in that neither the Board nor the RO has 
considered it before.  However, it is not material, in that 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  These statements are both lay 
statements, and lay individuals cannot diagnose medical 
conditions and etiologically relate them to service.  Lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); See also Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Evans v. Brown, 9 Vet. 
App. 273.

With respect to the appellant's contentions, the Board finds 
that these are essentially cumulative of evidence already of 
record at the time of the May 2004 Board decision because the 
appellant had already submitted similar statements regarding 
the veteran's tuberculosis in service.  

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied based on the RO's October 2005 letter.  VA informed 
the appellant that in order to substantiate a claim for 
service connection for the cause of the veteran's death, the 
evidence needed to show the cause of the veteran's death was 
incurred in service, related to service, or that any service-
connected disability caused or contributed to cause the 
veteran's demise.  VA also requested that the appellant 
submit any evidence in her possession.  The appellant 
returned this letter to the RO, with her signature written 
vertically in the left margin.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  The October 
2005 letter clearly explained what new and material evidence 
was, and also explained that the evidence must "establish a 
causal relationship to any death-causing condition and the 
veteran's active duty service."  As discussed above, this 
VCAA letter was returned to the RO with the appellant's 
signature in the left margin.  The Board therefore finds that 
the Kent requirements were satisfied.  See also 
correspondence between the appellant and VA dated from 2004 
to 2005.

As to informing the appellant of which information and 
evidence she should provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the Court, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
for the cause of the veteran's death.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal in a July 2007 letter.  The Board 
also notes that as discussed above, new and material evidence 
has not been received to reopen the claim; therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Of record are the veteran's service medical records as well 
as affidavits and information submitted by the appellant.  
Although VA did not obtain a medical opinion in connection 
with the appellant's claim, the Board finds that VA was not 
under an obligation to obtain a medical opinion.  The 
appellant has not submitted new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide a medical 
opinion in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


